John A. Fogleman, Justice. I concur in the majority opinion. Yet there is one important portion treated therein about which I am uncertain. That is the basis for disposition of point three, having to do with the doctrine of destructibility of contingent remainders. 1 cannot tell Avhether the majority is rejecting or approving the doctrine. The opinion does not relate the particular facts Avhich make 'the doctrine inapplicable. Samuel P. Walker had one son and two daughters, one of Avhom died wdthout issue. After his conveyance to Samuel P. Walker, Jr., but before the latter’s deed to Turner, the senior Walker died and no administration Avas had upon his estate. It seems that the reversion in the property in question would have then vested in his surviving children. We do not know when the daughter having no issue died, so it is possible that the reversion in an undivided one-half passed to the grantees in the deed from Walker, Jr. under the after-acquired title statute. To the extent that the reversion passed to Turner, there was a merger which would have destroyed any contingent remainder pro tanto, under the rule. I agree that the conveyance by Samuel J. Walker, Jr., the life tenant, could not operate to effect a destruction of the contingent remainder. A conveyance by a life tenant to a third party is not a surrender of the life estate. See Le Sieur v. Spikes, 117 Ark. 366, 175 S.W. 413, Pierce v. Lowe, 221 Ark. 796, 256 S.W. 2d 43; Weatherly v. Purcell, 217 Ark. 908, 234 S.W. 2d 32. Furthermore, the surrender by a life tenant necessary for a destruction of the contingent remainder must be made to the owner of the next vested estate rather than to a stranger to the title. Rogers v. Ogburn, 116 Ark. 233, 172 S.W. 867; Hayes v. Goldman, 71 Ark. 251, 72 S.W. 563; Gray v. Shinn, 293 Ill. 573, 127 N.E. 755, (1920); 31 C.J.S. Estate § 93. Under the rule a contingent remainder must vest, if at all, at the termination of its supporting freehold estate. Simes & Smith, Law of Future Interest, 2d Ed. § 193 (p. 216); Gray v. Shinn, supra; Moynihan, Survey of Real Property, § 7; 31 C.J.S. Estates § 91. This termination may be accomplished by merger of separate vested interests in one owner. Simes and Smith, Law of Future Interest, supra; Rogers v. Ogburn, supra. A life estate is a vested interest. Ark. Stat. Ann. § 50-405 (3947); Black v. Webb, 72 Ark. 336, 80 S.W. 367. The reversion is also a vested interest. See Wilson v. Pharris, 203 Ark. 614, 158 S.W. 2d 274, Davis v. Davis, 219 Ark. 623, 243 S.W. 2d 739. The merger of the life estate and the reversion would destroy the contingent remainder. Bennett v. Morris, 5 Rawl. 8 (Pa. 1835): Blocker v. Blocker, 103 Fla. 285, 137 So. 249 (1931); Simes and Smith, Law of Futme Interest, 2d Ed. § 197 (p. 216); Gray v. Shinn, supra. The doctrine and its applicability in Arkansas have been treated in an extensive Law Review article by Professor Samuel F. Fetters, 21 Ark. L. B. 145. While he takes the position that this court has never expressly held the doctrine applicable or inapplicable, yet he calls attention to the decisions in a number of cases in which the result would not have been possible if the doctrine had been applied. Lathrop v. Sandlin, 223 Ark. 774, 268 S.W. 2d 606; Dyer v. Lane, 202 Ark. 571, 151 S.W. 2d 678; Davis v. Davis, 219 Ark. 623, 243 S.W. 2d 739. While the issue may not have been raised in these eases, it seems that the court might well have applied the doctrine in some of them if it were the rule in Arkansas. Although the common law was adopted by Ark. Stat. Ann. § 1-101 (Repl. 1956), a provision was made for alteration of common law rules by the General Assembly. As suggested by Professor Fetters, Act 163 of 1957, Ark. Stat. Ann. § 50-405.1, et. seq. (Supp. 1967) is wholly inconsistent with the existence of the common law rule of destructibility of contingent remainders. This act provides for the dissolution of an estate existing by reason of a conveyance to a grantee and the heirs of his body. The method of dissolution prescribed is a conveyance of the fee by the creator of the life estate, all life tenants and all living persons who might be remaindermen in event of the death of the life tenant. If the doctrine of destructibility were applied, with its provision for destruction by merger, there would be no necessity for the statute. The grantor might dissolve the estates created simply by conveying his reversion to the holder of the life estate under the doctrine of merger. We should certainly presume that the General Assembly did not perform a vain,. futile or fruitless act. 2 Horack’s Sutherland, Statutory Construction, 327 § 4510; 50 Am. Jur. 358, § 357; 82 C.J.S. Statutes. § 316. See Henderson v. Gladish, 198 Ark. 217, 128 S.W. 2d 257. Since the estates might also be dissolved by conveyance by the holder of the reversion and the holder of the life estate to a third person, under the doctrine of merger, the passage of Act 163 would be a wholly useless act, if the common law doctrine of destructibility remains effective. Consequently, if the doctrine did exist in Arkansas prior to the adoption of Act 163, Act 163 is sufficiently inconsistent therewith to constitute an implied repeal.